     Case 2:18-cv-01958-JAD-DJA Document 55 Filed 08/19/21 Page 1 of 3




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                    ***
 5
      Stephen Choate,                                     Case No. 2:18-cv-01958-JAD-DJA
 6
                            Plaintiff,
 7                                                         Order Granting Request for Issuance of
            v.                                                         a Subpoena.
 8
      Chris Weidick,
 9
                            Defendant.
10

11

12          This is an action arising out of Plaintiff Stephen Choate’s claims that Defendant Chris
13   Weidick violated Plaintiff’s First and Fourteenth Amendment rights. Plaintiff is an inmate at the
14   Southern Desert Correctional Center. Plaintiff attempted to serve Weidick by naming Weidick’s
15   employer—the Clark County School District—in an amended complaint. In adopting the report
16   and recommendation to dismiss Plaintiff’s claims against CCSD, District Judge Jennifer A.
17   Dorsey pointed out that Plaintiff might obtain Weidick’s address by issuing a subpoena duces
18   tecum to CCSD asking it to file Weidick’s current or last-known address under seal. In response,
19   Plaintiff filed a motion for the Court to issue a subpoena duces tecum to CCSD, styled as a
20   “notice of proposed subpoena duces tecum.” Because the Court construes pro se pleadings
21   liberally and because Plaintiff is complying with Judge Dorsey’s order, the Court liberally
22   construes and grants Plaintiff’s motion for issuance of a subpoena duces tecum to CCSD.
23   I.     Discussion.
24          The Court liberally construes pro se pleadings. See Balistreri v. Pacifica Police Dep’t,
25   901 F.2d 696, 699 (9th Cir. 1990). Plaintiffs proceeding in forma pauperis are also entitled to
26   rely on the U.S. Marshal for service. See Fed. R. Civ. P. 4(c)(3). To serve a subpoena, a party
27   must first obtain a subpoena, signed by the Clerk of Court. See Fed. R. Civ. P. 45(a)(3).
28
     Case 2:18-cv-01958-JAD-DJA Document 55 Filed 08/19/21 Page 2 of 3




 1          Here, the Court liberally construes Plaintiff’s notice as a request for issuance of a

 2   subpoena. Because Plaintiff is attempting to follow Judge Dorsey’s order, the Court grants his

 3   request to obtain a subpoena. Plaintiff must follow the steps outlined in this Order to ensure

 4   proper service.

 5

 6          IT IS THEREFORE ORDERED as follows:

 7      •   The Clerk of Court is kindly directed to issue a subpoena duces tecum to the Custodian of

 8          Records at CCSD directing the custodian to provide the last known address and telephone

 9          number of Chris Weidick:

10      •   The Clerk of Court shall then deliver the subpoena duces tecum, the summons, complaint,

11          and a copy of this Order to the U.S. Marshal Service.

12      •   The U.S. Marshal Service is kindly directed to serve the subpoena duces tecum as well as

13          a copy of this Order on the Custodian of Records for CCSD.

14      •   The Custodian of Records shall respond to the subpoena duces tecum within fourteen days

15          of receipt. The Custodian shall provide its response to the U.S. Marshal Service and the

16          U.S. Marshal Service shall retain Chris Weidick’s last known address and phone number

17          under seal.

18      •   Within thirty days of receiving the information from CCSD, the U.S. Marshal Service

19          shall use the information provided by CCSD to attempt to serve the summons and

20          complaint on Chris Weidick. The U.S. Marshal Service shall provide Plaintiff with a

21          USM-285 form (without listing Weidick’s address or phone number) indicating whether

22          service was effectuated.

23      •   Plaintiff shall file the USM-285 within ten days after receiving it from the U.S. Marshal

24          Service.

25      •   If the U.S. Marshal Service is unable to serve Weidick and Plaintiff wishes to have service

26          again attempted on Weidick, a motion must be filed with the court specifying a more

27          detailed name and/or address for Weidick, or whether some other manner of service

28


                                                 Page 2 of 3
     Case 2:18-cv-01958-JAD-DJA Document 55 Filed 08/19/21 Page 3 of 3




 1        should be attempted. Under Rule 4(m) of the Federal Rules of Civil Procedure, service

 2        must be accomplished within ninety days from the date this order is entered.

 3

 4        DATED: August 19, 2021

 5
                                                      DANIEL J. ALBREGTS
 6                                                    UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 3 of 3
